IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,496-01


                        EX PARTE TARA RENEE GOODE, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-213-W011693-1454530-A IN THE 213TH DISTRICT COURT
                         FROM TARRANT COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of possession of a controlled substance, less than 1 gram, and

sentenced to 12 months’ State Jail. Applicant filed a pro se application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       On February 3, 2021, the trial court granted Applicant’s “Unopposed Motion to Withdraw”

her pro se application and replace it with habeas counsel’s application and memorandum in support.

This Court received a copy of habeas counsel’s memorandum on February 9, 2021. Since then, we

have not received notice of any activity in this case. See Art. 11.07, § 3(b), (c). We remand this

application to the trial court to complete its evidentiary investigation and make findings of fact and
conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things, the

habeas application, affidavits, motions, objections, proposed findings and conclusions, orders, and

transcripts from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time

must be requested by the trial court and obtained from this Court.



Filed: June 16, 2021
Do not publish